UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1640



FANAYE WOUDNEH,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-798-217)


Submitted:   April 21, 2004                 Decided:   June 7, 2004


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Genet Getachew, Brooklyn, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Richard M. Evans, Assistant
Director, Thomas B. Fatouros, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fanaye   Woudneh,   a   native   and   citizen    of   Ethiopia,

petitions for review of a final order of the Board of Immigration

Appeals   (Board)    denying   her    motion   to   reopen    deportation

proceedings based on a claim for protection under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment.

           Woudneh contends that the Board abused its discretion in

declining to reopen her case to allow her to present her CAT claim.

See Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).             We have

reviewed the administrative record and the Board’s decision and

find no abuse of discretion in its refusal to grant the motion to

reopen.   See 8 C.F.R. § 1003.2(c)(1) (2003); INS v. Abudu, 485 U.S.

94, 104-05 (1988).

           Accordingly,   we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED